                 UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF WISCONSIN

GEORGE BOERNER,

                      Plaintiff,
                                                    Case No. 17-CV-1786-JPS
v.

LVNV FUNDING, LLC, and
MESSERLI & KRAMER, P.A.,                                             ORDER

                      Defendants.


       On March 11, 2019, Plaintiff filed an unopposed motion to dismiss

the above-captioned case. (Docket #59). On March 13, 2019, the parties filed

a stipulation for case dismissal with prejudice and without further costs and

fees to either party, in light of the settlement that the parties have reached.

(Docket #60). The Court will adopt the stipulation. See Fed. R. Civ. P.

41(a)(1)(A)(ii).

       Accordingly,

       IT IS ORDERED that the parties’ joint stipulation of dismissal

(Docket #60) be and the same is hereby ADOPTED;

       IT IS FURTHER ORDERED that Plaintiff’s motion to dismiss

(Docket #59) be and the same is hereby DENIED as moot; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice, without further costs and fees to

either party.
Dated at Milwaukee, Wisconsin, this 14th day of March, 2019.

                          BY THE COURT:



                          ____________________________________
                          J. P. Stadtmueller
                          U.S. District Judge




                        Page 2 of 2
